 
Exhibit 10.4


RE-EXECUTION OF VOTING RIGHTS PROXY AGREEMENT


THIS RE-EXECUTION OF VOTING RIGHTS PROXY AGREEMENT (this “Re-execution”) is
dated September 9, 2011, and is entered into in Pingdingshan City, Henan
Province, Peoples’ Republic of China, by and among Pingdingshan Hongyuan Energy
Science and Technology Development Co., Ltd. (“Party A”) and each of the
shareholders (collectively the “Shareholders”) of Henan Province Pingdingshan
Hongli Coal & Coke Co., Ltd. (“Hongli”) including its branch factory, Baofeng
Coking Factory, and its subsidiaries, Baofeng Hongguang Environment Protection
Electricity Generating Co., Ltd. and Baofeng Hongchang Coal Co., Ltd.
(collectively “Hongli Group”). Party A and Pledgors are each referred to in this
Re-execution as a “Party” and collectively as the “Parties.” Hongli Group and
Sinocoking Coal and Coke Chemical Industries, Inc., a Florida company and the
ultimate parent company of Party A are each made a party hereto for the sole
purpose of acknowledging this Re-execution. Capitalized terms used but not
defined herein shall have the meanings set forth in that certain Proxy Agreement
(defined in the Recitals below).


RECITALS:
 
WHEREAS, reference is made to that certain Voting Rights Proxy Agreement dated
as of March 18, 2009 by and among the Parties (the “Proxy Agreement”);


WHEREAS, per the requirements of Pingdingshan People’s Government, Hongli has
increased its registered capital by Renminbi (“RMB”) 20,000,000 (the “Increased
Registered Capital Amount”), from RMB 8,080,000 to RMB 28,080,000, to retain its
coal trading license;


WHEREAS, the shareholders of Hongli have fully contributed the Increased
Registered Capital Amount in accordance with their written resolutions dated
March 18, 2011, which contributions were registered with the Administration for
Industry and Commerce of Pingdingshan City, Henan Province, on April 29, 2011,
as a result of which their respective ownership percentages in Hongli have
changed (the “Ownership Percentage Changes”); and


WHEREAS, the Parties desire to re-execute the Proxy Agreement in order to
reflect the Increased Registered Capital Amount and the Ownership Percentage
Changes.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:


13.  
The Parties hereby agree and acknowledge this Re-execution shall be deemed a
re-execution of the Proxy Agreement, and that the signature pages of the Parties
hereto shall be deemed to replace the signature pages of the Parties to the
Proxy Agreement in their entirety. The Parties further agree that the statements
regarding the Increased Registered Capital Amount and the Ownership Percentage
Changes in the Recitals of this Re-execution shall supersede any and all prior
representations and/or agreements of the Parties in the Proxy Agreement
regarding the registered capital of, and the apportionment of ownership
percentages in, Hongli.



14.  
Except as expressly set forth herein, this Re-execution shall not be deemed to
be a waiver, amendment or modification of any provisions of the Proxy Agreement
(except to the extent herein set forth), or any other document, instrument
and/or agreement executed or delivered in connection therewith, in each case
whether arising before or after the date hereof or as a result of performance
hereunder or thereunder, all of which (except as specified herein) remain in
full force and effect.



15.  
This Re-execution shall be governed and construed under the laws of the People’s
Republic of China, and shall be binding on and shall inure to the benefit of the
parties and their respective successors and permitted assigns.



16.  
This Re-execution may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
A facsimile or other electronic transmission of this signed Re-execution  shall
be legal and binding on all parties hereto.



[Remainder of page left blank intentionally.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Re-execution as of the
date first set forth above.
 
PARTY A:
Pingdingshan Hongyuan Energy Science and Technology Development Co., Ltd.
             
Legal Representative:
/s/ LV Jianhua           
 
Name:
LV Jianhua
 
Title:
Executive Director
           
THE SHAREHOLDERS:
               
/s/ LV Jianhua               
   
LV Jianhua
   
Owns 85.40% of Hongli
               
/s/ ZHENG Xin              
   
ZHENG Xin
   
Owns 9.19% of Hongli
               
/s/ XU Wenqi                
   
XU Wenqi
   
Owns 3.99% of Hongli
               
/s/ SONG Guoxiang      
   
SONG Guoxiang
   
Owns 1.42% of Hongli
               
Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.
             
Legal Representative:
/s/ LV Jianhua           
 
Name:
LV Jianhua
 
Title:
Executive Director
 
Owns 100% of Hongguang Power
             
Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.
             
Legal Representative:
/s/ LV Jianhua           
 
Name:
LV Jianhua
 
Title:
Executive Director
 
Owns 100% of Hongchang Coal

 


 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF HONGLI GROUP AND THE COMPANY


ACKNOWLEDGED BY:


Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd. (including its branch
factory, Baofeng Coking Factory )
           
Legal Representative:
/s/ LV Jianhua             
 
Name:
LV Jianhua
 
Title:
Executive Director
 
         
         
Baofeng Hongguang Environment Protection Electricity Generating Co., Ltd.
           
Legal Representative:
/s/ ZHU Guoli              
 
Name:
ZHU Guoli
 
Title:
Executive Director
             
Baofeng Hongchang Coal Co., Ltd.
             
Legal Representative:
/s/ LV Jianhua              
 
Name:
LV Jianhua
 
Title:
Executive Director
       

 

     
Sinocoking Coal and Coke Chemical Industries, Inc.
           
By:
/s/ LV Jianhua              
 
Name:
LV Jianhua
 
Title:
Chief Executive Officer
 